Citation Nr: 0017724	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-44 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for the residuals 
of lower back pain due to back strain, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for residuals of low back pain due to back 
strain was granted and was assigned a 10 percent evaluation.

This case was remanded in November 1998 and May 1999 for 
further development, including, respectively, affording the 
veteran an opportunity to testify before a member of the 
Board sitting at the local RO and obtaining VA treatment 
records.  A review of the record shows that this development 
was completed.  The Board thus finds that the RO has complied 
with the terms of the Remands.

In an October 1999 rating decision, the RO increased the 
evaluation assigned the veteran's service-connected lower 
back disability to 20 percent, effective in January 1993.  
However, the veteran's appeal concerning this issue remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected lower back disability is 
currently manifested by no more than moderate limitation of 
motion, without listing of the whole spine, positive 
Goldthwaite's sign, loss of lateral motion, or abnormal 
mobility on forced motion.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation 
greater than 20 percent for the residuals of lower back pain 
due to back strain have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.48, 4.72, Diagnostic Code 5295-5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in August 1997 
originally granted service connection for residuals low back 
pain due to back strain.  The evidence then of record 
included, inter alia, service medical records showing 
complaints of and treatment for lumbosacral strain with right 
perivertebral muscle spasm, and statements of lay witnesses 
attesting to the chronicity and continuity of the veteran's 
lower back symptoms.  In addition, VA outpatient dated from 
July 1992 to November 1993 and a July 1997 VA examination 
report were also then of record.  Outpatient records show 
that the veteran complained of and received treatment for 
chronic back pain, left leg and left arm pain and numbness, 
including conservative treatment for a herniated nucleus 
pulposus at L4-5 with L5 radiculopathy.  The examination 
report reflects no findings of postural abnormalities, fixed 
deformities, paravertebral spasm, or paravertebral atrophy.  
Range of motion was measured at 80 degrees flexion, 15 
degrees extension, 20 degrees left lateral flexion, 15 
degrees right lateral flexion, and 25 degrees bilateral 
rotation with objective evidence of pain on all movement.  
The examiner further found no neurological involvement and 
diagnosed low back pain with degenerative joint disease and 
compression fractures at T11 and T12.  Results of X rays 
taken in conjunction with the examination evidence disc space 
narrowing at all visualized levels and large marginal 
osteophyte formation for T11 to S1 with old, mild anterior 
wedging compression fractures of T11 and T12.  The RO 
assigned a 10 percent evaluation, effective in January 1993, 
which is the month in which the veteran's claim was received.

In October 1999, the RO increased the evaluation assigned the 
veteran's service connected lower back disability to 20 
percent, effective in January 1993.  The evidence then of 
record included VA outpatient records dated from October 1995 
to February 1999 and a September 1999 VA examination report.

VA outpatient records reveal complaints of chronic back pain, 
including right hand and forearm pain and numbness, numbness 
in the left leg after walking; findings of decreased range of 
lumbar spine motion; and treatment with prescribed medication 
and occupational therapy.  These records further reflect 
nerve conduction studies (NCS) and electromyograph (EMG) 
tests were scheduled and conducted in February 1999, but 
secondary to abnormalities found in the veteran's cervical 
spine.  The Board notes that the veteran is service-connected 
only for a lower back disability.  Thus, these NCS and EMG 
findings will not be discussed.

The examination report reveals that the veteran was observed 
to walk carefully with a cane and to hold his upper back 
somewhat stiffly and partly stooped.  He sat with his back in 
extension.  He could easily lift himself on the examination 
table but assumed supine and upright posture gingerly.  The 
examiner noted no fixed deformity or muscle spasm.  Deep 
tendon reflexes were at 2+ and equal, bilaterally, at knees 
and ankles.  Range of motion was measured at 60 degrees 
flexion, 15 degrees extension, 25 degrees left lateral 
flexion, 15 degrees right lateral flexion, and 15 degrees 
bilateral rotation.  The examiner observed the veteran to 
exhibit discomfort, but no acute pain, at the extremes of 
these motions.  X rays results were reported to show 
extensive intervertebral degenerative disk disease of the 
lower lumbar spine along with hypertrophic osteophytes and 
changes of the vertebrae.  The examiner diagnosed lumbar 
degenerative disk disease and degenerative joint disease with 
painful residual motion and offered the following opinion:

[I]t was clear that the veteran did have 
injury described as back strain and 
diagnosed as such in service in 1945.  
This examiner does not believe the major 
findings of degeneration of the lumbar 
intervertebral degenerative disks and 
addition (sic) finding of hypertrophic 
degenerative changes on the vertebral 
bodies themselves were initiated or are a 
logical follow up of the back strain of 
more than 50 years previous, but are more 
likely to be an aggravant of his further 
activities and his age.

Based on the foregoing, the RO increased the evaluation 
initially assigned his lower back disability to 20 percent.  
This evaluation has been confirmed and continued to the 
present.

The veteran contends that the evidence supports a higher 
disability evaluation for his service connected lower back 
disability.  The veteran has argued in statements and his 
testimony before the undersigned member of the Board that he 
experiences severe symptoms, including pain and limitation of 
motion as a result of his inservice injury.  He cannot stoop, 
bend, or lift.  He further contends that his chronic back 
pain precludes him from full employment.  After review of the 
record, the Board finds that the veteran does not meet the 
criteria for an initial evaluation higher than 20 percent for 
his service connected lower back disability.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the lumbosacral spine are 
considered groups of minor joints.  Thus, the factors 
relevant to joint disability warrant consideration.  See 
38 C.F.R. § 4.45 (1999).  Functional loss due to absence of 
part or all of the necessary bones, joints, muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant, also warrant consideration.  See 
38 C.F.R. § 4.40 (1999).

The 20 percent rating for the veteran's service-connected 
lower back disability was assigned under Diagnostic Code 
5295-5292, for lumbosacral strain evaluated on the basis of 
limitation of lumbar spine motion.  See 38 C.F.R. § 4.27 
(1999).  A 20 percent evaluation contemplates limitation of 
lumbar spine motion that is moderate.  A higher, 40 percent, 
evaluation is assigned where limitation of lumbar spine 
motion is severe.  However, the medical evidence of record 
does not show that the veteran exhibits limitation of lumbar 
spine motion that is more than moderate.  Rather, in July 
1997, the veteran could move his lumbar spine to 80 degrees 
flexion, 15 degrees extension, 20 degrees left lateral 
flexion, 15 degrees right lateral flexion, and 25 degrees 
bilateral rotation, albeit with pain.  In September 1999, 
flexion decreased to 60 degrees, left lateral flexion 
increased to 25 degrees, and bilateral rotation measured 15 
degrees.  The examiner noted the veteran exhibited 
discomfort, but no acute pain, and at the extremes of motion.

A higher, 40 percent, evaluation could also be warranted for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, after 
consideration of the evidence, the Board finds that the 
criteria for a 40 percent evaluation under Diagnostic Code 
5295 are not met.  The record does not reflect that the 
veteran has listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion.  He also does 
not exhibit abnormal mobility on forced motion. 

The veteran underwent private medical evaluation in October 
1999, the report of which is of record and reflects 
subjective complaints of right leg pain and weakness in L5 
distribution.  The examiner stated that myelogram and 
computed topography (CT) scan results evidence stenosis at 
L4-5 with some degree of slip and also lateral recess 
stenosis prominent bilaterally but more on the right than on 
the left.  In addition, results of an EMG conducted in 
October 1999 are reported to show right, chronic L4-5 
radiculopathy without evidence of peripheral neuropathy.  The 
examiner opines that the veteran does have chronic right L5 
radiculopathy.

Nonetheless, the record does not reflect that this is part of 
the service-connected low back disability.  Rather, as noted 
above, the examiner in September 1999 specifically opined 
that the degenerative changes found in that examination-
degeneration of the lumbar intervertebral disks and 
hypertrophic degenerative changes on the vertebral bodies-
are more likely the result of the veteran's age and 
activities after his discharge from active service.  Hence, 
these findings cannot be considered in evaluating the 
veteran's service connected residuals of lower back pain due 
to back strain.  There are thus no manifestations of the 
veteran's service-connected disability that may be evaluated 
under this diagnostic code.

A higher rating could also be warranted under Diagnostic Code 
5289 for ankylosis of the lumbar spine or Diagnostic Code 
5286, for ankylosis of the spine.  However, the medical 
evidence of record does not demonstrate that any part of the 
veteran's spine is ankylosed.  Therefore, the veteran's 
service-connected disability cannot be evaluated under these 
diagnostic codes.  Finally, results of X-rays taken in July 
1997 reveal findings of spondylosis deformans in the lower 
thoracic and lumbar spine.  Results of X-rays taken in 
September 1999 are reported to show hypertrophic osteophytes 
and changes in the vertebrae of the lower lumbar spine.  
Notwithstanding, as noted above, the examiner in the 
September 1999 report specifically opined that findings of 
hypertrophic degenerative changes on the vertebral bodies are 
more likely the result of the veteran's age and post-service 
activities.  Similar to the findings of degenerative disk 
disease, then, findings of degenerative joint disease in the 
lumbar spine cannot be considered in evaluating the veteran's 
service connected residuals of lower back pain due to back 
strain.  This opinion is not so clear, however, as to the 
disposition of the July 1997 findings of spondylosis 
deformans in the thoracic spine.  Yet, the Board notes that 
these findings, with other manifestations enumerated above, 
have been considered and evaluated under Diagnostic Code 
5295-5292, as discussed in the foregoing paragraphs.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  Thus, even where the presence of 
degenerative changes in the veteran's thoracic and lumbar 
spine due to active service were to be confirmed, it would 
not support the assignment of a separate, compensable 
evaluation under Diagnostic Code 5003, which requires that 
arthritis detected by X-ray be evaluated on the basis of 
limitation of motion.  Limitation of motion is already 
compensated under Diagnostic Code 5295.  The same 
manifestation-painful or limited motion-cannot be 
compensated twice.  See 38 C.F.R. § 4.14 (1999); cf. Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (residuals of injury to 
the right side of the face rated separately for disfigurement 
under Diagnostic Code 7800, tender and painful scars under 
Diagnostic Code 7804, and facial muscle injury interfering 
with mastication under Diagnostic Code 5325). 

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As discussed above, higher 
evaluations are available under the rating schedule, but the 
evidence does not show that the required manifestations are 
present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization for his residuals of lower back 
pain due to back strain and, while outpatient records 
demonstrate that he has presented for and received treatment 
for back-related pain and other symptoms, the medical 
evidence simply does not establish that, where this treatment 
is required for his service-connected lower back disability, 
it is so frequent as to render the schedular criteria 
inadequate.  He has contended that his service-connected back 
disability precludes him from being fully employed.  However, 
he has not presented documentation that limitations due 
solely to his service-connected lower back disability have 
prevented him from retaining full employment, required that 
he miss work, or otherwise interfered with his employment.  
The evidence of record thus does not show that the service-
connected residuals of lower back pain due to back strain, 
alone, interferes markedly with the veteran's employment.  
Thus, the evidence does not show that the impairment 
resulting solely from his service-connected residuals of 
lower back pain due to back strain warrant extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from this 
disability is adequately compensated by the current 20 
percent evaluation.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1999) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as discussed above.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Objective 
observations of pain and pain upon movement were noted by the 
examiners.  The evaluation assigned contemplates these 
symptoms and their effect on the veteran's ability to move 
his lumbosacral spine.  Complaints of pain and numbness 
radiating into his right and left lower extremity and burning 
radiating into his right lower extremity, while found to be 
accompanied by objective findings of L4-5 stenosis and 
findings of radiculopathy corroborated by clinical findings 
of disc space involvement, have not been service-connected.  
Consequently, these complaints of pain, numbness, and burning 
by themselves do not support an assignment of an increased 
rating beyond that warranted by the demonstrated pain and 
limited and painful motion contemplated in the criteria for 
limitation of lumbar spine movement and lumbosacral strain.  
As discussed above, the rating now assigned for the residuals 
of lower back pain due to back strain accounts for the 
limited and painful range of motion demonstrated.  The 
presence of other factors listed in 38 C.F.R. § 4.45, such as 
incoordination and impaired ability to execute skilled 
movements smoothly, has not been contended or shown.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.


ORDER

An initial evaluation greater than 20 percent for the 
residuals of lower back pain due to back strain is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

